Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Yi et al. (US 2019/0357264) (“Yi”).
For claims 1, 15, 29, and 30; Yi discloses:  spectrum sharing in wireless communication (paragraph 1), the method comprising: identifying a resource usage of a first radio access technology (RAT) in a resource pool for wireless communication (paragraph 55:  resources used for legacy discovery signals may puncture transmitted NR signals, wherein the first RAT is LTE); determining a scheduling constraint imposed by the resource usage of the first RAT for sharing the resource pool for wireless communication using a second RAT (paragraph 97, 172-173,215-218, 231:  where PRACH is one scheduling constraint.. “UL resources may be dynamically used between NR and LTE based on scheduling and priority based on UCI type and/or CG .. " wherein the first RAT is LTE, i.e., 4G, and the second RAT is NR, i.e., 5G, without precluding other possibilities and UCI type, CG are scheduling constraints " .. When TDM is used, to avoid CRS OFDM symbols by NR signals, it is challenging to transmit SS block in LTE normal subframes .. ", where CRS constitutes another type of scheduling constraint); allocating, based on the scheduling constraint, a resource of the resource pool for wireless communication using the second RAT (paragraph 215-220:  wherein the second RAT is NR, i.e., 5G, " .. a subset of subframes may be assigned to NR and other subframes may be assigned to LTE .. "); and communicating with a user equipment (UE) using the resource allocated to the second RAT (paragraph 215-218, 258, fig. 8:  wherein the second RAT is NR, 
i.e., 5G).
For claims 2 and 16; Yi discloses:  the communicating with the UE comprises communicating with the UE using half-duplex frequency division duplex (HD-FDD) with the resource allocated to the second RAT (paragraph xx:  a UE may be indicated with PDCCH order, which contains UL frequency where PRACH is attempted…xxx).
For claims 3 and 17; Yi discloses:  identifying a downlink resource usage dedicated to the first RAT, and the downlink resource usage comprises a resource of the resource pool used for at least one of: cell-specific reference signals (CRS); a physical HARQ indicator channel (PHICH); a physical control format indicator channel (PCFICH); a physical downlink shared channel (PDSCH); a channel state information reference signal (CSI-RS); a positioning reference signal (PRS); or a physical downlink control channel (PDCCH) (paragraph 71:  For example, NR UEs may be signaled with frequency range where LTE cell may transmit legacy LTE PDCCH and/or LTE cell-specific reference signal (CRS), then NR UEs may perform rate matching if data and/or control is scheduled on the overlapped portion with LTE).
For claims 4 and 18; Yi discloses:  identifying an uplink resource usage dedicated to the first RAT, and the uplink resource usage comprises a resource of the resource pool used for at least one of: a physical random access channel (PRACH); a sounding reference signal (SRS); a physical uplink shared channel (PUSCH); or a physical uplink control channel (PUCCH) (paragraph 145, 174-189, 218, 258:  a UE may be indicated with PDCCH order, which contains UL frequency where PRACH is attempted).
For claims 5 and 19; Yi discloses:  the scheduling constraint comprises at least one of: a time-frequency-space resource of the resource pool that is not available for wireless communication using the second RAT due to sharing a frequency spectrum including the time-frequency-space resource between the first RAT and the second RAT; a muting pattern of the first RAT; or a predetermined frequency offset from an LTE synchronization signal (paragraph 120:  zero-power CRS may be used for neighbor NR cells).
For claims 6 and 20; Yi discloses:  the resource comprises a plurality of time-frequency-space resources that are grouped in one or more mini-slots based on a numerology of the second RAT, each mini-slot spanning a time interval corresponding to one or more time domain symbols based on a numerology of the first RAT or the second RAT (paragraph 203, 207, 221-229:  UL slot's numerology for timing determination with mini-slot level or OFDM symbol level indication of timing).
For claims 7 and 21; Yi discloses:  at least one of: repeating a signal transmission of the second RAT using the one or more mini-slots; or transmitting a signal of the second RAT using frequency hopping in the one or more mini-slots (paragraph 203, 207, 221-229:  UL slot's numerology for timing determination with mini-slot level or OFDM symbol level indication of timing).
For claims 8 and 22; Yi discloses:  transmitting a synchronization signal block (SSB) of the second RAT that is not punctured by a reference signal of the first RAT, a numerology of the first RAT being different from a numerology of the second RAT (paragraph 71, 141, 173, 183, 221, 227, 231-241:  The reference DL carrier may be different from serving DL frequency or DL frequency where SS block has been detected. The reference DL carrier for synchronization for UL may be either NR DL carrier or LTE DL carrier…SS block with different numerology (such as 30 kHz subcarrier spacing) may be transmitted in mini-slot in normal subframe and/or MBSFN subframes…For initial access of stand-alone UEs or RRC_IDLE UEs, SS block transmission may not be punctured by MBMS services…If NR UEs support rate matching around cell-specific signals of LTE, spectrum allocated to LTE may be dynamically used for NR UEs if numerologies are compatible. For example, NR UEs may be signaled with frequency range where LTE cell may transmit legacy LTE PDCCH and/or LTE cell-specific reference signal (CRS), then NR UEs may perform rate matching if data and/or control is scheduled on the overlapped portion with LTE).
For claims 9 and 23; Yi discloses:  transmitting a synchronization signal block (SSB) of the second RAT that is punctured by or rate-matched around a cell-specific reference signal, a control channel, or a semi-persistently scheduled downlink data channel of the first RAT (paragraph 71, 141, 173, 183, 221, 227, 231-241:  The reference DL carrier may be different from serving DL frequency or DL frequency where SS block has been detected. The reference DL carrier for synchronization for UL may be either NR DL carrier or LTE DL carrier…SS block with different numerology (such as 30 kHz subcarrier spacing) may be transmitted in mini-slot in normal subframe and/or MBSFN subframes…For initial access of stand-alone UEs or RRC_IDLE UEs, SS block transmission may not be punctured by MBMS services…If NR UEs support rate matching around cell-specific signals of LTE, spectrum allocated to LTE may be dynamically used for NR UEs if numerologies are compatible. For example, NR UEs may be signaled with frequency range where LTE cell may transmit legacy LTE PDCCH and/or LTE cell-specific reference signal (CRS), then NR UEs may perform rate matching if data and/or control is scheduled on the overlapped portion with LTE).
For claims 10 and 24; Yi discloses:  transmitting a synchronization signal block (SSB) and a control resource set (CORESET) of the second RAT using time-division multiplexing, frequency-division multiplexing, or space-division-multiplexing, depending on at least one of a bandwidth constraint, a power constraint, or capabilities of the UE (paragraph 232-242:  transmission of SS block may be performed equally to other NR carrier as long as the bandwidth of NR carrier exceeds the required minimum bandwidth for SS block transmission… To ensure at least one CORESET symbol, different SS block mapping may be used).
For claims 11 and 25; Yi discloses:  allocating the resource comprises at least one of: allocating the resource to the SSB based on a predetermined frequency offset from a synchronization signal of the first RAT, wherein a numerology of the frequency offset is based on a numerology of the first RAT or a numerology of the second RAT; or allocating the resource to the SSB based on a predetermined slot offset from the synchronization signal of the first RAT, wherein a numerology of the slot offset is based on a numerology of the first RAT or a numerology of the second RAT (paragraph 232-242:  To ensure at least one CORESET symbol, different SS block mapping may be used. For example, 3 OFDM symbols may be reserved in each subframe for SS block mapping).
For claims 12 and 26; Yi discloses:  transmitting the SSB comprises: transmitting an SSB burst comprising a plurality of SSBs that are time-multiplexed, frequency-multiplexed, or space-multiplexed with resources of the resource pool that are dedicated to the first RAT (paragraph 232-242:  When TDM/FDM multiplexing between LTE-NR is used, if RMSI CORESET/PDSCH is transmitted in LTE region via TDM, the reserved resource may need to be indicated. For this, LTE-NR-Hybrid field may be indicated or LTE-NR-TDM may be indicated even for this case. A UE may assume the same behavior to LTE-NR TDM for SS block mapping and RMSI transmission).
For claims 13 and 27; Yi discloses:  allocating the resource comprises: allocating resources of the resource pool to a random access procedure (RACH) of the second RAT that is time-multiplexed or frequency-multiplexed with one or more RACH occasions of the first RAT (paragraph 9:  receiving multiple PRACH configurations which include a first PRACH configuration for new radio access technology (NR) downlink/uplink (DL/UL) carrier in a NR band and a second PRACH configuration for a supplemental UL carrier in a long-term evolution (LTE) band, and transmitting at least one of a first PRACH for accessing the NR DL/UL carrier in the NL band by using a first PRACH power based on the first PRACH configuration, or a second PRACH for accessing the supplemental UL carrier in the LTE band by using a second PRACH power based on the second PRACH configuration).
For claims 14 and 28; Yi discloses:  determining a cell-specific slot format of the second RAT based on the scheduling constraint, wherein the cell-specific slot format comprises information for configuring at least one of a downlink mini-slot, an uplink mini-slot, a guard period mini-slot, and a special mini-slot; and transmitting a radio resource control (RRC) message including the cell-specific slot format to a user equipment using the second RAT (paragraph 112-118, 230:  RAT configuration may be configured similar to transmission mode. In other words, per UP bearer or RRC connection, different RAT type may be configured…Synchronization reference of LTE cell for NR cells…the specification may define relative location of SS block in a slot (and/or across slots) based on SS block numerology, instead of absolute slot index or subframe index, so that SS block may also be placed in MBSFN subframes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khambekar et al. (US 2017/0208476); Khambekar discloses Opportunistic Spectrum Access (OSA) of the unused UHF bands received a wide commercial interest for several potential wireless services; where the spectrum-access constraints need to be enforceable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466